SALCINES, Judge.
A.V. appeals two restitution orders. The first restitution order was signed on May 25, 2000, and the second, which amended the original restitution order, was signed and rendered during the pen-dency of this appeal. We affirm the original order without discussion. However, as conceded by the State, the amended restitution order rendered during the pendency of this appeal, without this court’s relinquishment of jurisdiction, was void and must be stricken.
Affirmed in part; reversed in part.
PATTERSON, C.J., and CASANUEVA, J., concur.